Citation Nr: 0901675	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-25 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 13, 
2004, for a grant of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted the veteran's claim of 
entitlement to unemployability, from August 13, 2004, the day 
following the veteran's last day of work.  The veteran 
continues to disagree with the effective date of that grant.


FINDINGS OF FACT

The veteran filed a claim for individual unemployability 
benefits on August 10, 2004.  He last worked on August 12, 
2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 13, 
2004, for the grant of TDIU, are not met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400(o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In September 2004, December 2004, and March 2006, the agency 
of original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The March 2006 letter also provided 
the notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  As such, and in light of the fact that there is 
no legal basis upon which the veteran could be granted any 
earlier effective date, the Board finds that the duty to 
assist has been met in this case.

Historically, the Board notes that the veteran was granted 
entitlement to TDIU by an August 2005 decision, arising from 
a claim for TDIU received on August 10, 2004.  That grant was 
based on evidence from the veteran's employer showing that he 
last worked August 12, 2004, and a report of VA examination 
showing that the veteran's service connected disabilities, 
and particularly his diabetes, were severely impacting his 
work.  The veteran was granted TDIU from August 13, 2004, the 
day after the veteran's last day of work.

A TDIU may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2008).  Additionally, if there is only one such disability, 
it must be rated at 60 percent or more; and if there are two 
or more disabilities, at least one disability must be rated 
at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
the service-connected disability.  Thus, the issue is whether 
the veteran's service-connected disabilities prevent him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a TDIU, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The effective date of an award of an increased disability 
rating (which, by definition, clearly encompasses the grant 
of a TDIU), will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An effective date for an increased 
disability rating may be assigned at the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o)(2).

Taking into account all relevant evidence, the Board finds 
that the veteran's effective date has been properly awarded 
as August 13, 2004.  In this regard, the Board points out 
that this is the day after the veteran's last day of work. A 
statement from the veteran's last employer clearly indicates 
that his date last worked was August 12, 2004, and the 
veteran has not disputed that date.

One of the main requirements of a grant of TDIU is that the 
veteran is unable to work; if the veteran is actually 
working, TDIU cannot be granted.  The veteran may argue that 
he shouldn't have been working, or that he was working 
poorly, or that his working was severely impacted, however, 
the fact remains that the veteran worked through August 12, 
2004, and there is simply no legal basis upon which the 
veteran could be granted TDIU any earlier than the day after 
his last day of work.  As such, the Board finds that the 
veteran's effective date of August 13, 2004, for a grant of 
TDIU, was proper.


ORDER

Entitlement to an effective date earlier than August 13, 
2004, for a grant of individual unemployability, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


